Citation Nr: 0419409	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  03-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.	Entitlement to service connection for nerve damage, 
claimed as secondary to service-connected residuals of a left 
great toe fracture.

2.	Entitlement to a restoration of a 20 percent rating for 
the veteran's service-connected residuals of a left great toe 
fracture.


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to April 
1961.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision in 
which the RO denied service connection for nerve damage, 
claimed as secondary to service-connected residuals of a left 
great toe fracture.  The veteran filed a notice of 
disagreement (NOD) in January 2003.  A statement of the case 
(SOC) was issued in June 2003, and the veteran filed a 
substantive appeal later that month.  

The Board's decision granting service connection for nerve 
impingement, as secondary to service-connected residuals of a 
left great toe fracture, is set forth below.  The claim for a 
restoration of a 20 percent rating for the veteran's service-
connected residuals of a left great toe fracture is addressed 
in the remand following the order.  That matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.    


FINDING OF FACT

In the only medical opinion of record to directly address 
whether there is a medical relationship between the veteran's 
claimed nerve damage and his service-connected residuals of a 
left great toe fracture, a VA physician has opined that it is 
as likely as not that the veteran has a nerve impingement in 
the site of previous surgeries which is causing him pain.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for nerve impingement, as 
secondary to service-connected residuals of a left great toe 
fracture, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R.                 § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the veteran's claim for 
service connection for nerve damage, secondary to service-
connected residuals of a left great toe fracture, the Board 
finds that all notification and development actions needed 
to fairly adjudicate that claim have been accomplished.

II.	Background

The veteran's service medical records (SMRs) include the 
report of an induction examination that noted the veteran's 
pre-existing condition of pes cavus.  An August 1960 
treatment record documented that the veteran injured his left 
great toe that month, when it was caught behind a door in the 
process of closing.  The veteran experienced moderate 
bleeding as an immediate result of the injury, and x-rays 
subsequently showed a chipped fracture in the base distal 
phalanx of the first toe extending into the joint.  Records 
for the remainder of August 1960 indicated that the veteran's 
toe gradually healed, but that he continued to experience 
some pain as a result of the injury.  The veteran's 
separation examination did not include any notation with 
respect to a left great toe injury. 

In its April 1998 decision, the RO granted service connection 
for and assigned an initial noncompensable evaluation for 
residuals of a left great toe fracture, effective March 3, 
1998. 

Treatment records from the VA Medical Center (VAMC) in 
Martinsburg, West Virginia, dated from April 1998 to 
September 1998, include an August 1998 report in which a VA 
podiatrist assessed a history of left ankle instability, pes 
cavus, plantar fascitis, xerosis, and a history of trauma to 
the left hallux due to in-service injury.   

On VA examination in April 1999, the veteran complained of 
soreness in the left great toe due to a deformed toenail.  On 
physical examination, it was noted that the veteran's left 
large toenail was trimmed to one-half of its normal size.  
Manipulation of the toe at this time was painful, and range 
of motion was normal.  The examiner diagnosed status post-
trauma, left large toe, deformed toenail, calluses left large 
toe, and of bilateral pes cavus and calcaneal spurs.  

Records from the Martinsburg VAMC from November 1999 to 
January 2000 show that, in November 1999, the veteran 
underwent a modified zadik procedure on the left hallux; as 
part of his recovery was directed to rest, to restrict 
ambulation as much as possible for at least three days, and 
to wear a surgical shoe on the left foot for when ambulation 
was necessary.

Treatment reports from Dr. P. Brieloff, a private podiatrist, 
dated from May 2000 to August 2001, document that, in May 
2000, the veteran was experiencing pain in the left great 
toe.  The physician then assessed possible left toe 
interphalangeal joint degenerative joint disease, as well as 
left first metatarsal phalangeal joint capsulitis / 
tenosynovitis.  In June 2000, the veteran underwent a left 
first metatarsal phalangeal joint arthrodesis, to alleviate 
pain in the left first metatarsal phalangeal joint with 
capsulitis.  Reports from June 2001 through August 2001 show 
that the veteran continued to complain of pain in his left 
great toe, and also note Dr. Brieloff's ongoing assessment of 
left hallux neuritis.

On VA examination in November 2001, the veteran reported his 
recent history of surgical procedures on his left great toe, 
including a second arthrodesis of the left great toe that was 
conducted in November 2001.  The examiner noted that the 
veteran wore an orthopedic shoe on the left foot, his left 
great toe was completely bandaged with wires sticking out, 
there was no toenail, and there was no movement of the toe.  
An x-ray showed status post surgery of the left great toe 
with pins and screws, and mild degenerative changes of the 
joints.  The examiner diagnosed the veteran with residuals of 
left hallux interphalangeal joint arthrodesis, with chronic 
pain and interphalangeal joint disease.  

In a January 2002 rating decision, the RO denied service 
connection for hallux neuritis.  

On VA examination in August 2002, the veteran stated that he 
had undergone another arthrodesis of the left great toe that 
same year, and that he continued to experience pain and 
decreased mobility due to his left great toe disability. 
Objectively, the metatarsal phalangeal joint of the left 
great toe was fused and did not permit any motion.  
Manipulation of the metatarsal phalangeal joint was painful, 
although there was no evidence of swelling, and the toenail 
on the left great toe was absent due to surgical excision.  
The examiner diagnosed the veteran with status post multiple 
surgeries on the left metatarsal phalangeal joint, with 
arthrodesis of the joint and residual pain with limitation of 
motion of the toe.    

In an October 2002 statement, the veteran contended that 
service connection was warranted for nerve damage to his left 
great toe that had occurred as a result of the November 2001 
arthrodesis.  The veteran enclosed a copy of an October 2002 
treatment record from Dr. P. Brieloff, DPM, documenting an 
assessment of left foot lower extremity nerve compression 
syndrome, based on physical examination of the veteran as 
well as quantitative neurosensory testing.    

In a November 2002 opinion, the August 2002 VA examiner 
provided clarification at the request of the RO, as to 
whether the veteran's claimed nerve damage was as likely as 
not due to surgery for the residuals of his left great toe 
fracture.  The examiner initially noted that the veteran had 
recently undergone multiple surgeries on his left large toe 
and continued to have pain, and further noted that the 
October 2002 treatment record from Dr. P. Brieloff was a 
clinical impression and did not appear to be supported by a 
nerve study test.  The examiner then opined that the 
neuropathy in the left foot and lower extremity, assuming 
that it existed, was not related to the veteran's service-
connected left large toe injury.  The examiner further 
stated, however, that it was "as likely as not that the 
veteran has a nerve impingement in the site of previous 
surgeries causing pain."    

In a December 2002 decision, the RO continued its denial of 
service connection for nerve impingement, claimed as 
secondary to residuals of a left great toe fracture.

Additional records from the Martinsburg VAMC, dated from 
January 2002 to June 2003, include a September 2002 record 
reflecting an assessment of degenerative joint disease of the 
left foot, ruling out any neuroma, and status post surgical 
repair.  These records also reflect a January 2003 assessment 
of metatarsalgia in the left foot.

III.	Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2003).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See         38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).

Considering the evidence of record in light of the above 
criteria, and affording the veteran the benefit of the doubt 
(see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102), the Board 
finds that the criteria for service connection for nerve 
impingement, as secondary to residuals of a left great toe 
fracture, are met.  

Initially, the Board notes that the weight of the competent 
and probative evidence establishes that the veteran currently 
has a nerve impingement in the area of his left great toe.  
In June through August 2001, the veteran's treating 
podiatrist provided an ongoing assessment of left hallux 
neuritis, and, in October 2002, this podiatrist assessed left 
foot lower extremity nerve compression syndrome following a 
physical examination as well as quantitative neurosensory 
testing.  Also, in a November 2002 supplemental opinion, the 
August 2002 VA examiner stated that it was as likely as not 
that the veteran had a nerve impingement at the site of 
previous surgeries causing pain, thus setting forth a finding 
of a current disability involving nerve damage to the left 
foot and/or left great toe.  While, at one point in the 
November 2002 supplemental opinion, the examiner questioned 
the private podiatrist's determination that the veteran had 
neuropathy in the left foot and lower extremity, the 
examiner's finding that veteran likely had a nerve 
impingement is sufficient to establish the presence of a 
current disability.   

Moreover, in opining that it is as likely as not that the 
veteran has a nerve impingement in the site of previous 
surgeries, the VA examiner has provided a basis for 
associating the veteran's current nerve impingement with the 
previous surgeries on his left great toe and surrounding 
areas.  Although that examiner did not expressly directly 
address the existence of a causal relationship between the 
current disability and prior surgeries, the language of the 
examiner's opinion leaves little possibility for any other 
conclusion.  Since these surgeries were all intended to 
alleviate the veteran's pain and other symptomatology from 
his service-connected residuals of a left great toe fracture, 
the November 2002 VA supplemental opinion provides a basis 
for causally linking the veteran's current nerve impingement 
to treatment for his service-connected disability.  The Board 
notes that this examiner has also opined that any neuropathy 
in the left foot and lower extremity was unrelated to the in-
service injury; on its face, this assertion would seem to 
contradict a finding of a causal nexus.  However, when 
considered in the context of the examiner's entire opinion, 
the Board finds that this assertion appears to only rule out 
a relationship between the current disability and the actual 
in-service injury that resulted in the great toe fracture.  
Such opinion, then, bears only upon on a question of direct 
service connection, which is not here at issue.  
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

Given the findings of findings of the November 2002 examiner, 
as well as the remaining medical evidence of record, Board 
finds that the evidence establishes current disability-nerve 
impingement-but is at least in equipoise on the question of 
medical relationship between such disability and the 
veteran's service-connected residuals of a left great toe 
injury.  Resolving all reasonable doubt on this question in 
the veteran's favor, the Board finds that the criteria for a 
grant of secondary service connection are met


ORDER

Service connection for nerve impingement, claimed as 
secondary to service-connected residuals of a left great toe 
fracture, is granted.




REMAND

With regard to the veteran's claim for a restoration of a 20 
percent rating for the veteran's service-connected residuals 
of a left great toe fracture, the Board notes that in August 
2002 the RO proposed a reduction of this rating from 20 
percent to 10 percent.  The claims file reflects that in 
October 2002 the veteran filed a NOD with the proposed 
reduction in rating (which was later finalized in the RO's 
December 2002 rating decision), however, the RO has yet to 
issue a SOC with respect to that claim, the next step in the 
appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  Consequently, this matter must be 
remanded to the RO for the issuance of a SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO must furnish to the veteran and 
his representative a SOC with respect to 
the December 2002 reduction to 10 percent 
of the veteran's rating for service-
connected residuals of a left great toe 
fracture, along with a VA Form 9, and 
afford them the appropriate opportunity 
to submit a substantive appeal perfecting 
an appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for a restoration of a 
20 percent rating for the veteran's 
service-connected residuals of a left 
great toe fracture, within 60 days of the 
issuance of the SOC).


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



